              Case 2:20-cr-00193-JLR Document 30 Filed 02/18/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                     CASE NO. CR20-0193JLR

11                               Plaintiff,               ORDER
                   v.
12
            AL-PENYO BROOKS,
13
                                 Defendant.
14

15          Before the court is Defendant Al-Penyo Brooks’s motion to dismiss. (Mot. (Dkt.

16   # 29).) Mr. Brooks is represented by counsel. (See Dkt.) As such, Mr. Brooks may not

17   file a pro se motion unless he complies with the requirements of Local Civil Rule

18   83.2(b)(5). See Local Rules W.D. Wash. LCrR 1(a) (adopting Local Civil Rule 83.2(b)

19   for criminal proceedings); Local Rules W.D. Wash. LCR 83.2(b)(5) (requiring a

20   represented party that seeks to appear or act pro se to “request[] by motion to proceed on

21   his or her own behalf, certif[y] in the motion that he or she has provided copies of the

22   motion to his or her current counsel and to the opposing party, and [receive from the


     ORDER - 1
              Case 2:20-cr-00193-JLR Document 30 Filed 02/18/21 Page 2 of 2




 1   court] an order of substitution by the court terminating the party’s attorney”); see also

 2   United States v. Halbert, 640 F.2d 1000, 1009 (9th Cir. 1981) (“A criminal defendant

 3   does not have an absolute right to both self-representation and the assistance of

 4   counsel. . . . Whether to allow hybrid representation remains within the sound discretion

 5   of the trial judge.”); United States v. Durden, 673 F. Supp. 308, 309 (N.D. Ind. 1987)

 6   (citing Halbert, 640 F.2d at 1009) (exercising the discretion to decline to consider a

 7   represented criminal defendant’s pro se motion). The court directs Mr. Brooks to contact

 8   his counsel to discuss his current situation and the relief he requests.

 9          Because Mr. Brooks improperly filed his motion pro se, the court STRIKES the

10   motion to dismiss (Dkt. # 29) from the docket.

11          Dated this 18th day of February, 2021.

12

13                                                      A
                                                        The Honorable James L. Robart
14
                                                        U.S District Court Judge
15

16

17

18

19

20

21

22


     ORDER - 2
